Citation Nr: 0432216	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-13 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for a muscle spasm, 
left side of spine, currently rated as noncompensable.

2.  Entitlement to an increased rating for residuals of 
frostbite, right lower extremity, currently evaluated at 10 
percent, to include entitlement to a compensable rating from 
an effective date earlier than November 1999.

3.  Entitlement to an increased rating for residuals of 
frostbite, left lower extremity, currently evaluated at 10 
percent, to include entitlement to a compensable rating from 
an effective date earlier than November 1999.


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945 and from May 1954 to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied a claim for a compensable 
rating for a muscle spasm, left side of spine; granted a 10 
percent rating for residuals of frostbite, left lower 
extremity; and granted a 10 percent rating for residuals of 
frostbite, right lower extremity. 

Following a change in the rating criteria, the veteran was 
scheduled for a VA musculo-skeletal examination with respect 
to his claim for a compensable rating for his muscle spasm, 
left side of spine.  The veteran cancelled the examination.


FINDINGS OF FACT

1.  Medical evidence of record does not show any current 
disability due to muscle spasm, left side of spine.

2.  Residuals of frostbite, for both the left and right lower 
extremities, are manifested by pain, numbness, and 
sensitivity to cold, with no objective clinical pathology.

3.  Evidence warranting a compensable rating for residuals of 
frostbite, for both the left and right lower extremities, was 
first shown in December 2000, at a VA medical examination.





CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a muscle spasm, 
left side of spine, have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.655, (2004), 4.71a, Diagnostic Code 5295 
(before and after September 2002), and 4.71a, Diagnostic 
Codes 5235-5243 (after September 26, 2003).

2.  The criteria for a rating in excess of 10 percent for 
residuals of frostbite, for both the left and right lower 
extremities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.110, Diagnostic Code 7122 (2004).

3.  The criteria for an earlier effective date for a 
compensable rating for residuals of frostbite, for both the 
left and right lower extremities, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.110, Diagnostic 
Code 7122 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In September 2002 and June 2003 letters, the RO notified the 
veteran of the notice and assistance requirements of the 
VCAA, of the information and evidence needed to substantiate 
and complete his claim, of what part of that evidence he was 
to provide, and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The September 2002 letter also informed the veteran that he 
could submits additional evidence and advised him that VA 
would get any VA medical records or other medical treatment 
records he told the RO about.  The June 2003 letter 
specifically advised the veteran that in accordance with 
VCAA, we are providing an opportunity for you to submit 
additional evidence in support of your appeal. Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

In a March 2004 Supplemental Statement of the Case (SSOC), 
the RO informed the veteran of the new criteria for rating 
disorders of the spine which became effective September 23, 
2003.

It is noted that the original rating decision on appeal was 
in January 2001. Therefore, the veteran did not receive a 
VCAA notice prior to the initial rating decision.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran was afforded VA medical 
examinations in November and December 2000 in connection with 
his claims for compensable ratings for a muscle spasm, left 
side of spine, and residuals of frostbite of both lower 
extremities.

The veteran was scheduled for an additional VA medical 
examination in June 2003 with respect to his claim for a 
compensable rating for muscle spasm, left side of spine, 
following a change in the rating criteria for the spine.  He 
was specifically advised that it was important to keep his 
appointment as his failure to do so could result in "the 
Rating Board denying [his] claim."  The veteran cancelled 
his examination.  His explanation for the cancellation was 
that it would interfere with his appeal to the Board and he 
did not want to be reexamined by the same doctor.

In a March 3, 2004, letter, the RO requested clarification as 
to whether or not the veteran was willing to appear for a VA 
examination if another doctor was requested to perform the 
examination.  The veteran did not provide any clarification 
to the RO in his subsequent March 30, 2004 and July 2004 
letters.  In his July 2004 letter, he requested the VA 
expedite his appeal.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and the appeal may be decided based 
on the evidence of record.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

An April 1943 physical examination at induction noted 
moderate scoliosis of the veteran's spine.

Service medical records reflect treatment for contusion of 
the left lumbar region in January 1945.  Service medical 
records do not contain any evidence of treatment for, or 
diagnosis of, arthritis of the back.  The separation physical 
noted muscle spasm, left side of spine.

A January 1946 rating decision granted service connection 
with a 20 percent rating for muscle spasm, left side of 
spine.  In February 1948, following a December 1947 VA 
medical examination which diagnosed rotational scoliosis but 
found no muscle spasm, the rating for muscle spasm, left side 
of spine, was reduced to noncompensable.

An April 1948 rating decision granted service connection with 
a noncompensable rating for residuals of frostbite of the 
feet.

A June 1963 VA medical examination diagnosed scoliosis but 
found no evidence of muscle spasm or arthritis of the back.

A May 1964 VA medical examination showed scoliosis of the 
spine and frozen feet, asymptomatic.  There was no evidence 
of arthritis of the back.

An August 1964 Board decision denied compensable ratings for 
a back condition and residuals of frostbite of the feet.

An August 1968 private medical (retirement) examination noted 
arthritis of the back, with scoliosis and degenerative 
changes.

A March 1969 VA medical examination diagnosed scoliosis, with 
no evidence of muscle spasm.

A September 1969 Board decision denied a compensable 
evaluation for a service-connected back disorder.

An October 1969 rating decision denied service connection for 
arthritis of the back.  That decision was appealed to the 
Board and, in April 1970, the Board denied the appeal, 
finding no causal relationship between the veteran's service-
connected muscle spasm on the left side of the spine and his 
arthritis which was first noted in 1967.  The decision noted 
the fact that no paravertebral muscle spasms had been 
documented since 1947.

A December 1981 Board decision remanded the veterans claim 
for compensable ratings for his back disorder and his 
residuals of frostbite of the feet for VA medical 
examinations; by a specialist in orthopedic disorders, and by 
a specialist in vascular disabilities.

A February 1982 VA "Orthopedic and Vascular" examination 
report contains diagnoses of scoliosis of the thoracolumbar 
spine and residuals of frostbite of the feet, asymptomatic.  
The report notes that there was no paravertebral muscle spasm 
on examination, that the feet were warm to touch, with good 
color, with slight erythema on dependency, clearing on 
elevation.  Dorsalis pedis and posterior tibial pulses were 
palpable.  There were no calluses on the soles of the feet, 
no scarring at the tips of the toes, and no varicose veins.

April 2, 1982, clinic notes from J. J. Greenbaum, MD, reflect 
that the veteran reported cold feet and blue feet worsening 
over the past year, especially in cold and rainy weather, 
with no calf pain.  On physical examination dorsalis pedii in 
both feet could not be palpated, post-tibialis were palpable, 
and toes were cyanotic.  The physician advised a surgical 
appointment for a circulatory check.

April 20, 1982, clinic notes (surgical appointment for a 
circulatory check) from P.D. Smith, MD, reflect that the 
veteran was referred because of a "vascular problem."  The 
veteran reported that his feet felt cold all the time and 
were often blue in the shower or evening.  Examination 
revealed that the feet were warm with normal peripheral 
pulses except dorsalis pedis could not be felt.  The 
physician stated, "I doubt patient has [a] significant 
problem."

In April 1982, the veteran disagreed with the February 1982 
medical examination, noting that, if the Board acted on his 
appeal without his [contradictory] evidence, it would do so 
on the premise that the medical examination findings were 
based upon the opinions of orthopedic and vascular 
specialists (as directed by the remand).

A June 1982 Board decision denied the veteran's claims for 
compensable ratings for muscle spasm on the left side of the 
spine and residuals of frostbite of the feet, noting that the 
veteran did not have any residuals of his service-connected 
disorders which would warrant the assignment of compensable 
ratings for those conditions.  

The Board specifically addressed the nonservice-connected 
scoliosis of the veteran's back, noting it could not be 
considered in evaluating the service-connected back disorder.  
The Board did not comment on the veteran's concerns that a 
single doctor had performed both the orthopedic and vascular 
examinations, and did not comment on the clinical notes of 
Dr. Greenbaum or Dr. Smith. 

In November 2000, the veteran received a VA medical 
examination for service-connected musculo-skeletal 
conditions.  An extensive history was taken from the veteran 
which included his two hospitalizations in 1944-45 while 
performing active service.  The first hospitalization was for 
acute low back pain incurred while cleaning a grease trap.  
At the time of that hospitalization, his feet were noted to 
be developing gangrene.  The back pain resolved with rest and 
the feet got better after treatment.  The second 
hospitalization was for gangrene of his toes which resolved 
with treatment.

The veteran reported intermittent episodes of low back pain, 
approximately once each year, lasting about a week, with pain 
radiating into the left lower extremity on rare occasions.  
The veteran also reported that his feet stayed cold all the 
time, that he used medicated talcum powder to prevent skin 
problems, that he had no pain, tingling, fungal infections, 
pressure ulcers, or numbness in his feet, and that he had a 
long-standing callus under the ball of his left foot.

Physical examination revealed that the veteran walked with a 
normal gait, was able to walk on his heels as well as on the 
tips of his toes, and had a slight pronation of the feet on 
weight bearing.  Lumbar lordosis and pitting edema were 
absent.  The front portions of the feet were colder to touch.  
The skin over the feet and toes were normal with normal color 
and texture.  Veins were normal in both feet.  Sensation was 
normal.  Dorsalis pedis and posterior tibial pulses were 
palpable.  A slight thoraco-lumbar scoliosis was noted.  
Range of motion (ROM) of the spine was slightly decreased.  
There was no gross muscle atrophy or weakness in the lower 
extremities.  No pain was elicited on either side with Faber 
maneuver, hip ROM, and hip flexion with knee flexed.  There 
was normal sensation over both lower extremities and there 
were no tender or trigger points elicited on palpation of the 
low back area.

The diagnosis was a history of exposure to cold, and a 
history of acute low back pain, with intermittent episodes of 
low back pain and no clinical evidence of lumbosacral 
radiculopathy.  X-rays of the feet found mild generalized 
osteopenia, otherwise, no evidence of a fracture or other 
acute injury.

In December 2000, the veteran received a VA cold injury 
protocol examination.  The veteran reported a history 
consistent with the November 2000 VA medical examination 
history.  Physical examination revealed good carriage, 
posture, and gait, with good posterior tibial pulses.  
Dorsalis pedis pulses were somewhat weak.  Feet were very 
cool to cold.  No fungus of the nail beds or of the skin of 
the feet was found.  The skin on both feet was slightly thin, 
with no hair growth on lower legs and feet.  No history of 
ulcers or scars.  Some callous on the ball of the left foot, 
but no evidence of tinea pedis or ecchymosis.  Normal ROM of 
feet.

The diagnosis was history of cold injury to both feet, with 
symptoms of marked sensitivity to cold and color changes when 
exposed to cold weather.  X-ray reports of the feet were 
negative.

Based upon the pain, numbness, and cold sensitivity reported 
by the veteran in his November 2000 and December 2000 VA 
medical examinations, a January 2001 rating decision granted 
a 10 percent rating for residuals of frostbite for each foot, 
effective from November 1999, the date of the veteran's claim 
for an increased rating.

A July 2003 VA radiology report noted increasing degenerative 
change at L1-L2 with increasing osteophytic formation along 
the right lateral aspect of the L1-L2 disc space, stable 
lumbar scoliosis convex to the left, and stable 
lumbar/thoracic vertebral body stature.

A July 2003 clinic note, where the veteran presented with a 
history of chronic low back pain, reflected no trauma, no 
bowel or bladder changes, a normal gait, and full heel and 
toe walk.  Impression was lumbar degenerative joint disease, 
consistent with a prior study, and scoliosis of the upper 
lumbar spine.

Legal Criteria

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  

Residuals of frostbite are evaluated pursuant to the criteria 
found in Diagnostic Code 7122 of the Schedule.  When 
arthralgia or other pain, numbness, or cold sensitivity is 
present, a rating of 10 percent is warranted.   A 20 percent 
rating is warranted where there is, additionally, evidence of 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).    38 C.F.R. § 4.110, Diagnostic Code 7122 
(2004).

Prior to changes in the law effective September 23, 2003, 
disabilities of the spine were rated pursuant to the criteria 
found in Diagnostic Codes 5285-5295 of the Schedule.  The 
veteran's muscle spasm, left side of spine, has been 
previously rated under Diagnostic Code 5295, lumbosacral 
strain.  With slight subjective symptoms only, a 
noncompensable rating is warranted.  A 10 percent rating is 
warranted with characteristic pain on motion.  A 20 percent 
rating is warranted with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Any reasonable doubt regarding the degree of disability is to 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, in the case of a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2004).

The effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o) (2004).

Analysis

Although the veteran has reported intermittent episodes of 
low back pain at a frequency of approximately one episode per 
year, clinical observations do not confirm any significant 
manifestations of a disability attributable to his service-
connected muscle spasms on the left side of his spine.

There is no medical evidence of record showing that the 
veteran has experienced a muscle spasm on the left side of 
his spine since his separation physical in 1945.  Based upon 
the absence of any residual symptomatology of his in-service 
muscle spasm, VA reduced his rating from 20 percent to 
noncompensable in February 1948.

The veteran's most recent VA medical examination for his 
muscle spasm disability, in November 2000, revealed no 
clinical evidence of lumbosacral radiculopathy, lumbar 
lordosis, tender or trigger points, weakness or atrophy of 
the lower extremities, or pain on Faber maneuver, hip ROM and 
hip flexion with knee flexed.  A slight thoraco-lumbar 
scoliosis was noted with ROM of the lumbosacral spine 
slightly decreased.  July 2003 X-rays and clinic notes were 
consistent with those findings. 

With no pain on motion, no muscle spasm on extreme forward 
bending, and no loss of lateral spine motion in a standing 
position attributable to his service-connected injury, the 
claim for a compensable rating under the rating criteria in 
effect prior to September 23, 2003, must be denied.

The veteran cancelled a scheduled June 2003 VA medical 
examination to assess the current level of his muscle spasm 
disability, and did not respond to a March 2004 letter from 
the RO to determine whether he would be willing and able to 
appear for a future VA medical examination.   There are 
insufficient findings in the November 2000 VA medical 
examination to apply the rating criteria in effect from 
September 23, 2003.  Consequently, it is not possible to rate 
his muscle spasm disability under those criteria.

The veteran's unwillingness to delay his appeal reaching the 
Board, and his unwillingness to undergo another examination 
with the same doctor who performed the previous examination, 
especially where the RO agreed to request the assignment of 
another doctor, does not constitute good cause for his 
failure to report for his scheduled examination.

As entitlement to an increased benefit cannot be established 
or confirmed without a current VA examination or 
reexamination, and the veteran, without good cause, has 
failed to report for such examination, the claim for a 
compensable evaluation for a muscle spasm, left side of 
spine, under the criteria in effect from September 23, 2003, 
must be denied.  38 C.F.R. § 3.655.

The veteran was granted a 10 percent rating for residuals of 
frostbite for each of his lower extremities.  The veteran has 
consistently reported cold sensitivity, but no numbness and 
no joint pain.  Entitlement to a 20 percent rating requires 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-ray abnormalities, 
none of which have been noted in any of the medical evidence, 
with the exception of color changes, as to which the evidence 
is conflicting.  X-rays were normal.  

Any reasonable doubt regarding the degree of disability has 
already been resolved in favor of the veteran, as he is in 
receipt of a 10 percent rating notwithstanding the fact that 
not all criteria are met for a 10 percent rating.  There is 
no question as to whether a 10 percent or 20 percent rating 
should be applied, as the disability picture does not more 
nearly approximate the 20 percent rating and the lower rating 
was properly assigned.

Consequently, the claim for an increased rating for residuals 
of frostbite, for both lower extremities, must be denied.
 
The veteran had previously filed an appeal for an increased 
rating for residuals of frostbite of the lower extremities in 
July 1979, which claim became final in 1983.  The claim for 
increase which is the subject of this appeal was filed in 
November 1999.  The medical evidence on which the grant of an 
increased rating is based was obtained in December 2000, and 
the effective date of the grant is November 1999, the date of 
the claim.  No earlier effective date is warranted by the 
evidence of record.  38 C.F.R. § 3.400(o).


ORDER

Entitlement to an increased rating for a muscle spasm, left 
side of spine, currently rated as noncompensable, is denied.

Entitlement to an increased rating for residuals of 
frostbite, right lower extremity, currently evaluated at 10 
percent, to include entitlement to a compensable rating from 
an effective date earlier than November 1999, is denied.

Entitlement to an increased rating for residuals of 
frostbite, left lower extremity, currently evaluated at 10 
percent, to include entitlement to a compensable rating from 
an effective date earlier than November 1999, is denied.





	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



